Exhibit 10.2


EARN-OUT AGREEMENT

        THIS EARN-OUT AGREEMENT (the “Agreement”) is entered into this __ day of
February 2009, between Mach One Corporation, a Nevada corporation (the “Buyer”)
and Thomsen Group, LLC, a Wisconsin limited liability company (the “Seller”).

RECITALS

    A.        Pursuant to an Agreement For Purchase And Sale Of Business dated
February __, 2009 (the “Purchase Agreement”), among the Buyer and the Seller, it
is a condition to closing under the Purchase Agreement (“Closing”) that the
Buyer and the Seller execute and deliver this Agreement to each other.

    B.        Pursuant to the Purchase Agreement, the Buyer will acquire all of
the business owned by the Seller being conducted under the name Modular Process
Contractors, LLC (“MPC”).

    C.        The parties intend to provide for the payment of additional
Purchase Price (as that term is defined in the Purchase Agreement) to the Seller
based on the financial performance of the Buyer and MPC following the Closing
(“Earn-Out”).

AGREEMENT

    1.        Calculation of Earn-Out. The Seller’s Earn-Out shall be based on
the combined net profit percentage of the Buyer and MPC, determined as follows:

        During March, 2012, the Buyer’s Chief Financial Officer (the “CFO”) will
determine the total combined net income of the Buyer and MPC for the years
ending December 31, 2009, 2010, and 2011 (the “Total Net Income”) using GAAP
accounting standards. The total combined net income of MPC using GAAP standards,
for the years ending December 31, 2009, 2010 and 2011 (the “MPC Net Income”)
will be divided by “Total Net Income” with that number being used as the
multiplier of the total amount of the Buyer’s issued and outstanding common
stock on December 31, 2011. The resulting number is the amount of earn-out
shares of Buyer’s common stock to be issued to the Seller (the “Earn-Out
Shares”). In no event shall the Earn-Out Shares exceed 35% of the issued and
outstanding common stock of the Buyer on December 31, 2011. (Example: Total “MPC
Net Income”= $2,500,000 “Total Net Income”= $10,000,000. Then $2,500,000 /
$10,000,000 = 25%. If the total issued and outstanding common stock of Buyer on
December 31, 2011 is 150,000,000 shares, the Seller would receive 25% thereof or
37,500,000 shares).

--------------------------------------------------------------------------------



    2.        Payment of Earn-Out Shares. On or before April 15, 2012, the CFO
shall deliver to the Seller a written calculation of the Earn-Out Shares earned
(if any), together with a stock certificate(s) representing the amount of the
Earn-Out Shares (if any).

    3.        Resolution of Dispute. If Seller disputes the CFO’s calculation of
the Earn-Out Shares, it shall so notify the Buyer in writing within ten days
after receipt of the written calculation referred to in Section 2. The Buyer and
the Seller shall then submit the matter to the Buyer’s independent auditors (the
“Auditors”), who shall calculate the Earn-Out Shares as described in Section 1.
The Auditors shall submit its written calculation of the Earn-Out Shares to the
parties simultaneously with its completion of its audit of the Buyer’s financial
statements for the fiscal year ended December 31, 2011. If the Auditor’s
calculation shows the Earn-Out Shares to be equal to or less than the amount
determined by the CFO, then the Seller shall pay the Auditor’s fees and
expenses. If the Auditor’s calculation shows the Earn-Out Shares to be greater
than the amount determined by the CFO, then the Buyer shall pay the Auditor’s
fees and expenses.

    4.        Miscellaneous.

              4.1 Modification and Waiver of Breach. No waiver or modification
of this Agreement shall be binding unless it is in writing signed by the parties
hereto. No waiver of a breach hereof shall be deemed to constitute a waiver of a
future breach, whether of a similar or dissimilar nature.

              4.2 Assignment. The rights of the Buyer under this Agreement may,
without the consent of the Seller, be assigned by the Buyer, in its sole and
unfettered discretion (a) to any person, firm, corporation, or other business
entity which at any time, whether by purchase, merger, or otherwise, directly or
indirectly, acquires all or substantially all of the assets or business of the
Buyer, or (b) to any subsidiary or affiliate of the Buyer, or any transferee,
whether by purchase, merger or otherwise, which directly or indirectly acquires
all or substantially all of the assets of the Buyer or such subsidiary or
affiliate.

              4.3 Notices. All notices and other communications required or
permitted under this Agreement shall be in writing, served personally on, or
mailed by certified or registered United States mail to, the party to be charged
with receipt thereof. Notices and other communications served by mail shall be
deemed given hereunder 72 hours after deposit of such notice or communication in
the United States Post Office as certified or registered mail with postage
prepaid and duly addressed to whom such notice or communication is to be given,
in the case of (a) the Buyer, 6430 Congress Drive, West bend, Wisconsin 53095,
Attention: Chief Executive Officer, or (b) to Seller, 3505 Chatham Street,
Racine Wisconsin 53402, Attention: President. Any such party may change said
party’s address for purposes of this Section by giving to the party intended to
be bound thereby, in the manner provided herein, a written notice of such
change.

              4.4 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.

              4.5 Construction of Agreement. This Agreement shall be construed
in accordance with, and governed by, the laws of the State of Wisconsin
applicable to agreements executed and to be performed in Wisconsin.

--------------------------------------------------------------------------------



              4.6 Complete Agreement. This Agreement contains the entire
agreement between the parties hereto with respect to the transactions
contemplated by this Agreement and supersedes all previous oral and written and
all contemporaneous oral negotiations, commitments, writings, and
understandings.

              4.7 Non-Transferability of Interest. None of the rights of the
Seller to receive any form of compensation payable pursuant to this Agreement
shall be assignable or transferable. Any attempted assignment, transfer,
conveyance, or other disposition of any interest the Buyer pursuant to this
Agreement shall be void.

              4.8 Severability. If any provision of this Agreement or
application thereof to anyone or under any circumstances is adjudicated to be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect any other provisions or applications of this
Agreement that can be given effect without the invalid or unenforceable
provision or application and shall not invalidate or render unenforceable such
provision in any other jurisdiction or under any other circumstance.

              4.9 Legal Fees. If any legal action, arbitration or other
proceeding is brought for the enforcement of this Agreement, or because of any
alleged dispute, breach, default or misrepresentation in connection with this
Agreement, the successful or prevailing party shall be entitled to recover
reasonable attorneys’ fees and other costs it incurred in that action or
proceeding, in addition to any other relief to which it may be entitled.

MACH ONE CORPORATION

By: _______________________________________
    Monte B. Tobin, Chief Executive Officer



THOMSEN GROUP, LLC



By: ______________________________________
    Tad Ballantyne, President



--------------------------------------------------------------------------------

